 1   Sunethra Muralidhara
     Nevada State Bar No. 13549
 2   Wright Marsh & Levy
     300 S. Fourth St. Ste. 701
 3   Las Vegas, Nevada 89101
     Phone: (702) 382-4004
 4   Fax: (702) 382-4800
     smuralidhara@wmllawlv.com
 5
     Attorney for Channon Somee
 6
 7                                      United States District Court

 8                                          District of Nevada

 9
     United States of America,                           Case No. 2:18-cr-00378-APG-VCF
10
                     Plaintiff,                          Unopposed Motion to Withdraw ECF 67 1
11
            v.
12
     Channon Somee,
13
                     Defendant.
14
15
            Channon Somee, by and through his attorney of record, Sunethra Muralidhara Esq.,
16
     Wright Marsh & Levy, files this unopposed motion to withdraw the motion for leave to file
17
     supplemental authority, ECF 67, without prejudice.
18
                                  Memorandum of Points and Authorities
19
            On October 24, 2019, Mr. Somee filed a motion to sever counts one, two, and three
20
     (drug counts) from count four (gun count). ECF 39. On November 6, 2019, the government
21
     filed its response. ECF 45. Mr. Somee filed his reply on November 13, 2019. ECF 56. The
22
     Court held a motion hearing on December 17, 2019, and argument was held on the motion. On
23
     December 20, 2019, Mr. Somee filed a motion for leave to file supplemental authority, ECF
24
25
26
            1
                This unopposed motion is timely filed.
 1   67, regarding questions the Court had as to how it could appropriately issue a decision on a
 2   motion to sever counts.
 3           The parties are continuing to engage in fruitful negotiations at this time. In the interest
 4   of justice and to minimize future litigation that may be unnecessary, Mr. Somee requests the
 5   court allow withdrawal of this motion for leave to file supplemental authority, ECF 67, without
 6   prejudice. Should the negotiations not come to fruition between the parties, the defense reserves
 7   the right to re-file this motion for litigation.
 8           WHEREFORE Mr. Somee requests this Court allow for withdrawal of the pending
 9   motion for leave to file supplemental authority, ECF 67, without prejudice.
10           DATED: December 20, 2019.
11                                                      WRIGHT MARSH & LEVY
12
13                                                 By: /s/ Sunethra Muralidhara
                                                       Sunethra Muralidhara
14                                                     Attorney for Channon Somee
15
16
17
18
19
20
21
22
                              12-30-2019
23
24
25
26
                                                        2
 1                                 Certificate of Electronic Service
 2            The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and
 3   is a person of such age and discretion as to be competent to serve papers.
 4            That on December 20, 2019 she served an electronic copy of the above and foregoing
 5   Unopposed Motion to Withdraw ECF 67 electronic service (ECF) to the person named
 6   below:
 7
 8                          NICHOLAS A. TRUTANICH
 9                          United States Attorney District of Nevada
                            Susan Cushman
10                          Kevin Schiff
                            Christopher Lin
11                          Assistant United States Attorney
                            501 Las Vegas Blvd. South
12                          Suite 1100
                            Las Vegas, NV 89101
13
                                                     /s/ Deborah Novak
14                                                   Employee Wright Marsh & Levy
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
